The opinion of the court was delivered, at the circuit session, in September, by
Bennett, J.
The present case may well be disposed of, upon one single point, even though it should be assumed that the real estate of Elisha Allen was liable to be levied upon to satisfy the execution against the company without any embarrassment arising under the homestead lazo, as it is called. The execution is levied upon an undivided portion of a piece of land, which Allen is described as owning in fee, and no reasons are given, in the officer’s return, why it was so levied. In the case of Sleeper v. Newbury Seminary et al., 19 Vt., 451, it was expressly held that, to render a levy upon an undivided portion of the debtor’s real estate held in fee valid, it was necessary that it should appear from the officer’s return that the estate could not be divided without detriment to the parties, — and we think that case was a correct exposition of the statute. Without then considering any other questions made at the argument,
We affirm the judgment of the county court.